Assuming the New Jersey rule limits the practice of the law in that State to residents, it is indicated that appEcant misunderstood the meaning of the rule. He says that during the last five months of his “ actual practice ” in New Jersey, court matters were handled for him, by his brother. However, it appearing that, while a resident of this State, he practiced law in New Jersey during five months which were at the end of the five-year period required for practice in the sister State, his application must be denied for the same reason that it is denied in Matter of Rotolo [ante, p. 724], decided herewith. Application denied. Present — Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ.